Fein and Milonas, JJ.,
dissent in a memorandum by Fein, J., as follows: I would affirm the order appealed from. An able and experienced Special Term Justice has ruled upon this discovery issue pursuant to the careful screening procedure set up at Special Term precisely for the purpose of dealing with such motions. That procedure was meticulously followed in this case and defendants were afforded adequate disclosure and discovery. In my view we should not interfere with Special Term’s rulings on disclosure and discovery matters unless there is clear error and an abuse of discretion. Although this court obviously has the power to overrule Special Term, it should not be exercised in the absence of plain error. It cannot be denied that for many years disclosure and discovery were severely and arbitrarily limited without sound basis. *626However, it is now recognized that all too often the problem is the abuse of discovery, not the 'limitations upon it. In this action for wrongful death and conscious pain and suffering of the decedent who suffered cardiac arrest following a radium needle implant procedure performed at Columbia-Presbyterian Medical Center, plaintiff has conceded, both by way of bill of particulars and on her deposition, that her deceased husband’s earnings during 1979, the year of his death, were approximately $250,000, all of which income was derived from family trust funds. Defendants seek production of the trust agreement pursuant to which decedent received such income, concededly his only income at the time of death and for several years before. It is contended by defendants “that the disposition of the trust fund at Mr. Fell’s death bears directly on plaintiff’s claim for loss of support.” This amounts to an assertion that to the extent that decedent’s income came from the trust, and plaintiff and the next of kin may now become the beneficiaries of the trust, their recovery in this action should be appreciably reduced because their pecuniary loss is minimal. There is no basis in law for such conclusion. There is no authority for the conclusion that the recovery in this action for wrongful death is to be measured in whole or in part upon the basis of the fact that all or part of the corpus or the income from the trust may now pass to the plaintiff wife or the next of kin. The recoverable damages in a wrongful death action are limited to fair and just compensation for the “pecuniary injuries” suffered by the survivors of a decedent for whose benefit the action is brought (EPTL 5-4.3). Included as compensable damages are loss of support, services, voluntary assistance, the prospect of inheritance and medical and funeral expenses (Parilis v Feinstein, 49 NY2d 984; Gilliard v New York City Health & Hosps. Corp., 77 AD2d 532). In fixing the value for “pecuniary loss” we are to consider decedent’s age, sex, relationship to the person seeking recovery, earning capacity, life expectancy, health and intelligence and the number and characteristics of his distributees (Rohan, Practice Commentary, McKinney’s Cons Laws of NY, Book 17B, EPTL 5-4.3, p 497). The law is well settled that the receipt of total or partial compensation from collateral sources, wholly independent of the wrongdoer for an injury wrongfully inflicted, does not operate to lessen the damages recoverable. The principle applies in wrongful death actions (Closson v Griffith, 219 App Div 163, affd 245 NY 552). The “question does not involve consideration of what they [the next of kin] might have received on account of his death. Thus * * * the fact that the beneficiary [next of kin] as a legatee or heir of the decedent would benefit from decedent’s death may not be considered in connection with the measure of damages recoverable in a death action.” (67 NY Jur, Wrongful Death, § 190, p 346.) Receipt by a beneficiary of a death benefit, annuity or pension cannot be used by the wrongdoer to set off an award to the beneficiary in the wrongful death action. Thus in Terry v Jewett (78 NY 338, 346), it was held that a Trial Judge in a wrongful death action did not err when he refused to instruct the jury that when estimating the damages it could consider the fact that plaintiff “would be entitled to the property of the deceased, of which she was the owner at the time of her death, as her next of kin, by reason of her death.” This court in Closson v Griffith (supra, at p 168) quoted with approval the statement of the applicable rule from the opinion of General Term in Terry v Jewett (17 Hun 395, 403): “ ‘The request was but little less than asking the court to charge that the defendant, having benefited the plaintiff, by killing his daughter, and thus putting him in possession of her estate, is entitled to compensation for the service, in the shape of a reduction of the damages given by the statute. The request was properly refused.’ ” The court further stated (pp 167-168) as “the established law in this State that a jury may not consider the amount received by the next of kin through the death of a testatrix or under her will in *627arriving at the compensation to be awarded.” This court went on to state (p 168) that “the fact that as the result of the death of the testatrix these next of kin, as her legatees, have received substantial benefits under her will has nothing whatever to do with the pecuniary loss which they have sustained as the result of her death.” To the same effect is Circle Line Sightseeing Yachts v Storbeck (325 F2d 338). If we are to change the law respecting recovery in wrongful death actions, we should not do so on a motion for discovery. I do not dispute the rule that discovery should be permitted if in any way it is possible to conclude that the information or document sought to be discovered may lead to admissible evidence and that the test is one of “ ‘usefulness and reason’ ” (Shutt v Pooley, 43 AD2d 59, 60; Allen v Crowell-Collier Pub. Co., 21 NY2d 403, 406). Nothing in the trust agreement can lead to information which will assist preparation for trial by sharpening issues. It will only intrude irrelevant and prejudicial matters. Nor does the fact that this is a malpractice action alter the rule. The recently amended CPLR 4010 is not here involved. That section reads: “In any action for medical malpractice where the plaintiff seeks to recover for the cost of medical care, custodial care or rehabilitation services, loss of earnings or other economic loss, evidence shall be admissible * * * to establish that any such cost or expense was replaced or indemnified, in whole or in part from any collateral source such as insurance * * * social security * * * workers’ compensation or employee benefit programs”. Plainly this statute is designed to prevent plaintiffs from recovering twice on claims. It is clearly directed toward sources of indemnification designed to cover such loss. The next of kin, as beneficiaries of the trust, did not receive trust income or trust corpus as reimbursement for expenses incurred as a result of defendants’ negligence or other malpractice. Their receipt of income or corpus is an incident of inheritance and survivorship. It is clearly beyond the scope of the statute. Moreover, it is irrelevant to the pecuniary loss EPTL 5-4.3 (subd [a]) is designed to cover.